DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 03/04/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/28/2021, with respect to drawings and specification objections have been fully considered and are persuasive.  The drawings and specification objections have been obviated by amendments.  The drawings and specification objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 12/28/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been obviated by claim amendments and have therefore been withdrawn.  However, new claim objections now exist as a result of the claim amendments filed 12/28/2021.  Please see claim objections below.
Applicant’s arguments, see page 8, filed 12/28/2021, with respect to 35 U.S.C 112(b) claim rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) claim rejections of claims 7-11 have been obviated by claim amendments and have therefore been withdrawn.  However, new 35 U.S.C 112(b) claim rejections now 
Applicant's arguments, see page 9, filed 12/28/2021, with respect to 35 U.S.C 101 rejections have been fully considered but they are not persuasive. The Applicant mentions that claim 7 has been amended to incorporate a processor and a computer-readable storage medium as if this overcomes the rejection.  However, this is not enough to amount to significantly more than an abstract idea or to provide a practical application.  Therefore, 35 U.S.C 101 rejections of claims 7-12 are maintained.  Please see 35 U.S.C 101 rejections below.
Applicant's arguments, see pages 9-10, filed 12/28/2021, with respect to 35 U.S.C 103 rejections of claims 7-11 have been fully considered but they are not persuasive.  The Applicant argues that Howard fails to disclose the features “accepting an input of a prescription result of how the symptom changes by the drug based on the diagnosis result so that the prescription result is learned by the processor” as recited in claim 7.  The Examiner contends that this limitation is not necessarily taught, but is rendered obvious in view of Howard.  Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  Therefore, the rejection of claim 7 over Howard and Maeda is maintained (please see 35 U.S.C 103 rejections below).  The Applicant argues that the 35 U.S.C 103 rejections of claims 10 and 11 should be removed due to similar reasons as claim 7.  As mentioned herein, the 35 U.S.C 103 rejection of claim 7 is maintained, and therefore the rejection of claims 10 and 11 are also maintained.  The Applicant argues that the 35 U.S.C 103 rejections of claims 8-9 and 12 should be removed due to their dependency on claim 7.  As mentioned herein, the 35 U.S.C 103 rejection of claim 7 is maintained, and therefore the rejection of claims 8-9 and 12 are also maintained.  The 35 U.S.C 103 rejections have been updated to reflect amendments.  Please see 35 U.S.C 103 rejections below.

Claim Objections
Claim 7 objected to because of the following informalities:  
Line 18: “symptom changes by the drug” should be changed to “symptom changes due to the drug”.  
Claim 10 objected to because of the following informalities:
Line 14: “symptom changes by the drug” should be changed to “symptom changes due to the drug”.
Claim 11 objected to because of the following informalities:
Line 16: “symptom changes by the drug” should be changed to “symptom changes due to the drug”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "an affected part" in line 12, whereas an affected part was already introduced in claim 7 (lines 10-11).  It is unclear whether applicant intended to claim the same or a different affected part.  Consider changing to “the affected part”.
Claim 9 recites the limitation "the recommendation unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "an affected part" in line 8, whereas an affected part was already introduced in claim 10 (line 6).  It is unclear whether applicant intended to claim the same or a different affected part.  Consider changing to “the affected part”.
Claim 11 recites the limitation "an affected part" in line 11, whereas an affected part was already introduced in claim 11 (line 9).  It is unclear whether applicant intended to claim the same or a different affected part.  Consider changing to “the affected part”.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 rejected under 35 U.S.C. 101 because claims 7-12 recite an abstract idea without significantly more.

Step 1
Independent claims 7, 10, and 11 are drawn to a system (i.e. machine), a method, and a non-transitory computer-readable storage medium, which all meet the requirements for step 1.

Step 2A – Prong 1
Regarding claims 7, 10, and 11, the following steps recite an abstract idea:
“outputting inquiry data for inquiring a user” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could output inquiry data of another for the purpose of inquiring a user.
“accepting response data regarding to the inquiry data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  
“performing a diagnosis based on the response data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could perform a diagnosis if provided with response data.
“learning a type and dosage of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could learn a type and dosage of a drug prescribed based on the diagnosis and if provided with physical condition data comprised in the response data.
“recommending the drug associated with the diagnosis based on a result of the learning” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could recommend the drug associated with the diagnosis based on a result of the learning.
“accepting an input of a prescription result of how the symptom changes by the drug based on the diagnosis result” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could accept an input of a prescription result of how the symptom changes by the drug based on the diagnosis result.


Step 2A – Prong 2
Regarding claims 7, 10, and 11, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitation to the abstract idea:
“a processor and a computer-readable storage medium” are recited at a high level of generality.  For instance, the Applicant’s specification explains that the units and functions are implemented by reading and executing specified programs by a computer including a CPU and an information processing apparatus (page 23, lines 11-12).  The Applicant’s specification also explains that the programs are provided a solution recorded into computer-readable recording medium such as a floppy disk, a compact disk (CD or CD-ROM), and a digital versatile disc (DVD, DVD-ROM, or DVD-RAM) (page 23, lines 14-18).  A processor and a computer-readable storage medium can be considered extra-solution activity that allow for collection of data [MPEP 2106.05(g)].  It is also noted that a claim that requires a computer may still recite a mental process [MPEP 2106.04(a)(2)(III)(c)]. 


Step 2B
The additional elements of claims 7, 10, and 11, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “processor” and “computer-readable storage medium”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
“wherein the computer-readable storage medium is configured to store a computer-readable program” is well-understood, routine, and conventional, as discussed in page 23, lines 14-18.
“wherein the response data comprises an affected part, a symptom of the affected part, and physical condition data” is well-understood, routine, and conventional, as discussed in page 6, lines 6-9 (The information terminal outputs, for example, the inquiry related to the affected part (part or all of the body, such as the head, face, neck, 
“the physical condition data comprises at least one of a body temperature, an image of an affected part, a blood pressure, a pulse or a respiration rate of the user” is well-understood, routine, and conventional, as discussed in page 7, lines 1-6.
The combination of additional elements adds nothing that is not already present when considered separately.  Therefore, claims 7, 10, and 11 recite an abstract idea without significantly more.

Dependent claims
Regarding claim 8, the limitation “wherein the processor is further configured to learn the type and dosage of the drug based on medical history and medication history of the user, and recommend the drug associated with the diagnosis” further limits the abstract idea.  A human can consider a patient’s medical history and medication history to further diagnose a type and dosage of a drug and to recommend the drug; thus this limitation also falls within the mental process grouping.
Regarding claim 9, the limitation “wherein the processor is further configured to notify a pharmacist capable of prescribing of the drug recommended by the recommendation unit” further limits the abstract idea.  A human can notify a pharmacist of the recommended drug; thus this limitation also falls within the mental process grouping.
Regarding claim 12, the limitation “wherein the accepting an input of a prescription result of how the symptom changes by the drug comprises: accepting a positive evaluation that the symptom is cured, a negative evaluation that the symptom does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (U.S PGPub No. 2016/0350508) in view of Maeda (JP 2017131495) (please see attached English translation).
Regarding claim 7, Howard teaches (Figure 1, element 100) a computer system, for recommending a drug (abstract, paragraphs [0005] and [0025]), comprising: (Figure 
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes by the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t be specified (paragraph [0006]).  Maeda explains that it is important to detect early and accurately physical conditions such as fever and hypertension (paragraph [0010]).  Maeda teaches (Figure 1, element 39) a disease diagnosis device that includes a vital measurement unit, an information management unit, and a display unit (paragraph [0127]).  Maeda also teaches (Figure 1, elements 12 and 39) that an inquiry may be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user needs to procure (paragraph [0032]).  One of ordinary skill in the art would also recognize that by recommending a certain medication (either one that the user already has or one that the user needs to procure), a recommended dose is provided as well as medications are given with information about dosage based on certain factors such as sex, age, body weight, etc.  One of ordinary skill in the art would have found it obvious 
Therefore, claim 7 is unpatentable over Howard and Maeda, et al.

Regarding claim 8, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard also teaches wherein the processor is further configured to learn the type and dosage of the drug based on medical history and medication history of the user (paragraph [0035] – The system can retrieve medication data associated with the user.  This can be data entered previously by a user to reflect the current medications owned by the user, which would also offer information pertaining to the user’s medical history), and recommend the drug associated with the diagnosis (paragraphs [0032] and [0036]).

Regarding claim 9, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard also teaches (Figure 4A, elements 402, 404, and 406 (e.g. notification units)) the computer system wherein the  Devices on which a user interface may be used to receive symptoms and recommend medications could include a pharmacy or drugstore owned computer system).

Regarding claim 10, Howard teaches (Figures 1 and 2, element 200) a drug recommendation method (paragraph [0006] and [0034]), (Figure 1, element 100) performed by a computer system for recommending a drug (abstract, paragraphs [0006] and [0034]), comprising: (Figure 1, element 102) outputting inquiry data for inquiring a user (paragraphs [0022] and [0029]); (Figure 1, elements 102, 118, and 120) accepting response data regarding to the inquiry data (paragraph [0029]); and (Figure 1, element 124) learning a type of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data (paragraphs [0031]-[0032] and [0035]), and recommending the drug associated with the diagnosis based on a result of the learning (paragraphs [0031]-[0032] and [0035]).  Howard does not specifically teach wherein the recommended drug is corresponding to a diagnosis result of an illness.  Howard also does not specifically teach performing a diagnosis based on the physical condition data comprised in the response data, wherein the response data comprises an affected part, a symptom of the affected part and physical condition data, and the physical condition data comprises at least one of a body temperature, an image of an affected part, a blood pressure, a pulse or a respiration rate of the user.  Howard also does not specifically teach recommending a specific dosage.  Howard also does not specifically teach accepting an input of a prescription result of how the symptom 
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes by the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user 
Therefore, claim 10 is unpatentable over Howard and Maeda, et al.

Regarding claim 11, Howard teaches (Figures 1 and 2, element 200) a non-transitory computer readable storage medium (abstract; paragraphs [0002], [0006], and [0034]), (Figure 1, element 102) storing a computer-readable program (paragraphs [0025]-[0026] and [0050]), wherein the computer-readable program is configured to, when executed by a processor, cause the processor to perform the following steps: (Figure 1, element 102) outputting inquiry data for inquiring a user (paragraphs [0022] and [0029]); (Figure 1, elements 102, 118, and 120) accepting response data regarding 
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t be specified (paragraph [0006]).  Maeda explains that it is important to detect early and accurately physical conditions such as fever and hypertension (paragraph [0010]).  Maeda teaches (Figure 1, element 39) a disease diagnosis device that includes a vital measurement unit, an information management unit, and a display unit (paragraph [0127]).  Maeda also teaches (Figure 1, elements 12 and 39) that an inquiry may be made on the display unit of the disease diagnosis apparatus, and that selections of answers to the inquiry may be input on a touch panel (paragraph [0156]).  Maeda also teaches measuring physical conditions and vital signs of body temperature, oxygen saturation, pulse, blood pressure, body weight, body fat, and blood glucose level (paragraph [0133]).  Maeda further teaches that this invention can be used as a reference tool when nurses prescribe medicines (paragraph [0529]).  Further, the type 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user needs to procure (paragraph [0032]).  One of ordinary skill in the art would also recognize that by recommending a certain medication (either one that the user already has or one that the user needs to procure), a recommended dose is provided as well as medications are given with information about dosage based on certain factors such as sex, age, body weight, etc.  One of ordinary skill in the art would have found it obvious that the diagnosis device of Maeda could be implemented in place of or in addition to Howard’s comparing module.  Maeda’s diagnosis device takes into account the physical condition of users, and one of ordinary skill in the art would recognize that the symptoms that affect the drug recommendation in Howard could very well be symptoms related to the physical condition of the user (such as blood pressure, body temperature, pulse, respiration rate).  One of ordinary skill in the art would have been motivated to 
Therefore, claim 11 is unpatentable over Howard and Maeda, et al.

Regarding claim 12, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard does not necessarily teach the limitation of instant claim 12, that is wherein the accepting an input of a prescription result of how the symptom changes by the drug comprises: accepting a positive evaluation that the symptom is cured, a negative evaluation that the symptom does not change or is deteriorated, or a neutral evaluation that whether the symptom improves is unknown.
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes by the drug so that the prescription result is learned by the see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  One of ordinary skill in the art would have found it obvious to contemplate that the prescription result could have a range of positive to negative outcomes based on the status of the change in symptoms.
Therefore, claim 12 is unpatentable over Howard and Maeda, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792